FULL TEXT.
BY THE COURT.
Frank McClure brought an action against The Great American Indemnity Company on a contract of insurance. The trial court at the conclusion of plaintiff’s evidence instructed a verdict for the defendant and this action is prosecuted to reverse the judgment entered on that verdict.
*759Section 6310-6 General Code provides that the purchaser oí a motor vehicle shall obtain from the manufacturer or the manufacturer’s agent at or before such sale, conveyance or delivery a bill of sale in duplicate, as provided in Section 6310-5 of the Code, and shall be veiified according- to Section 6310-9 General Code.
It is admitted in this case that McClure did not have a bill of sale for the automobile at the time of taking out the insurance, nor did he procure a bill of sale at or before time that he claims to have purchased the car. The statutes above cited are plain and unambiguous and do not admit of either interpretation or construction.
The brief of counsel for plaintiff in error presents a case and an argument for a reformation of the policy of insurance. The case at bar is an action at law on a contract of insurance for the payment of money only.
Our conclusion is that the statutes control and on authority of Insurance Co. v. Todino, 111 OS. 274 the judgment of the trial court should be affirmed.
(Mauck, Middleton and Cushing, JJ., concur.)